Name: Commission Regulation (EEC) No 3664/90 of 18 December 1990 establishing, for 1991, the list of vessels exceeding eight metres lenght overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate lenght exceeds nine metres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 356/6 Official Journal of the European Communities 19 . 12. 90 COMMISSION REGULATION (EEC) No 3664/90 of 18 December 1990 establishing, for 1991 , the list of vessels exceeding eight metres length overall md permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres fishery resources provided for or adopted in conformity with Regulation (EEC) No 3094/86 or Council Regulation (EEC) No 170/83 (4) ; Whereas it is necessary to establish this list according to the detailed rules set out in Regulation (EEC) No 3554/90, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Council Regulation (EEC) No 4056/89 (2), Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres length overall which are permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres (3), and in particular Article 1 ( 1 ) thereof, Whereas Article 9, paragraph 3 (c) of Regulation (EEC) No 3094/86 provides for the establishment of an annual list of vessels exceeding eight metres length overall autho ­ rized to fish for sole inside the zones mentioned in part (a) of this paragraph using beam trawls of which the aggregate beam length exceeds nine metres ; Whereas inclusion in the list is without prejudice to the application of other measures for the conservation of Article 1 The list of vessels authorized by virtue of Article 9 (3) (c) of Regulation (EEC) No 3094/86 to use beam trawls whose aggregate length exceeds nine metres inside the zones mentioned in part (a) of this paragraph, is given in the Annex. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1990 . For the Commission Manuel MARGIN Vice-President (&gt;) OJ No L 288, 11 . 10 . 1986, p . 1 . (2) OJ No L 389, 30. 12. 1989, p. 75. 0 OJ No L 346, 11 . 12. 1990, p. 11 . (4) OJ No L 24, 27. 1 . 1983, p. 1 . 19. 12. 90 Official Journal of the European Communities No L 356/7 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Letras y cifras exteriores de identificaciÃ ³n Nombre del barco Indicativo de llamada de radio Puerto de registro Potencia del motor (kW) Havnekendings ­ bogstaver og -nummer FartÃ ¸jets navn Radio ­ kaldesignal Registreringshavn Maskin ­ effekt (kW) Ã uÃ ere Identifizierungs ­ kennbuchstaben und -nummem Name des Schiffes Rufzeichen Registrierhafen MotorstÃ ¤rke (kW) Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã ·Ã  Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ºÃ ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ »Ã ®Ã Ã ·Ã  Ã ±Ã Ã Ã Ã ¼Ã ¬Ã Ã ¿Ã Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã ½Ã ·Ã ¿Ã »Ã Ã ³Ã ·Ã Ã ·Ã  ÃÃ Ã Ã Ã  Ã ºÃ ¹Ã ½Ã ·Ã Ã ®Ã Ã ¿Ã  (kW) External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) Numero d'immatriculation lettres + chiffres Nom du bateau Indicatif d'appel radio Port d'attache Puissance motrice (kW) Identificazione esterna lettere + numeri Nome del peschereccio Indicativo di chiamata Porto di immatricolazione Potenza motrice (kW) Op de romp aangebrachte identificatieletters en -cijfers Naam van het vaartuig Roepletters Haven van registratie Motor ­ vermogen (kW) IdentificaÃ §Ã £o externa letras + nÃ ºmeros Nome do navio Indicativo de chamada Porto de registo PotÃ ªncia motriz (kW) 1 2 3 4 5 BÃ LGICA / BELGIEN / BELGIEN / Ã Ã Ã Ã ÃÃ  / BELGIUM / BELGIQUE / BELGIO / BELGIÃ  / BÃ LGICA A 2 Nancy OPAB Antwerpen 213 B 601 Van Maerlant OPYA Blankenberge 99 BOU 4 Astrid OPAD Boekhoute 79 BOU 6 Anja OPAF Boekhoute 103 BOU 7 De Enige Zoon OPAG Boekhoute 219 BOU 24 Beatrix OPAX Boekhoute 202 K 8 Aquarius OPAH Kieldrecht 217 K 13 Morgenster OPAM Kieldrecht 218 N 555 Valentino OPVY Nieuwpoort 110 N 782 Nancy OQFD Nieuwpoort 110 O 20 Goewind OPAT Oostende 110 O 23 Geoffrey Wiliam OPAW Oostende 220 O 32 Jessica OPBF Oostende 99 o 62 Seabird II OPCJ Oostende 206 o 64 Black Jack OPCL Oostende 143 o 100 Emilie OPDV Oostende 176 o 101 Benny OPDW Oostende 184 o 110 Jeaninne-Margaret OPEF Oostende 192 o 142 Hermes OPFL Oostende 191 o 190 Renilde OPHH Oostende 220 o 211 Christoph OPIC Oostende 158 o 225 Norman Kim OPIQ Oostende 184 o 455 Zeesymphonie OPSC Oostende 184 No L 356/8 Official Journal of the European Communities 19 . 12. 90 1 2 3 4 5 o 481 Bi-Si-Ti OPTC Oostende 166 o 533 Virtus OPVC Oostende 147 o 552 Marathon OPW Oostende 99 z 12 Sabrina OPAL Zeebrugge 210 z 88 Nova-Cura OPDJ Zeebrugge 104 z 403 Stern OPQC Zeebrugge 110 z 430 Margibel OPRD Zeebrugge 184 z 445 Marina OPRS Zeebrugge 220 z 447 Hurricane OPRU Zeebrugge 143 z 472 Condor OPST Zeebrugge 132 z 474 Argo OPSV Zeebrugge 220 z 536 Zeevalk OPVF Zeebrugge 165 z 554 Lucky Star II OPVX Zeebrugge 191 z 582 Asannat OPWZ Zeebrugge 107 z 586 Mermaid OPXD Zeebrugge 143 DINAMARCA / DANMARK / DÃ NEMARK / Ã Ã Ã ÃÃ  / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA E 9 Tjalfe XPBF Esbjerg 125 E 27 Bitten OXNS Esbjerg 217 E 35 Karen Lund OUYB Esbjerg 200 E 45 Jette Susanne OXDU Esbjerg 201 E 61 Di-Je OWFZ Esbjerg 125 E 428 Holmsland XP3312 Esbjerg 161 E 454 Anna-Ester OUOT Esbjerg 169 E 614 Leif Brink OWAS Esbjerg 165 E 641 Rune Egholm OXAO Esbjerg 214 HV 3 Lone OZYP Haderslev 170 HV 6 Hansine XP2750 Havneby 148 HV 35 Svend Age OZNX Haderslev 169 HV 41 Havsand XP3685 Haderslev 147 HV 58 Komet XP2918 Haderslev 197 HV 67 Juvredyb XP3614 Haderslev 104 HV 73 RÃ ¸m OXTW Haderslev 165 HV 80 Nordlyset XP4787 Haderslev 144 HV 89 Helga-Vera 5QEV Haderslev 168 Ri 78 Lasse Steenberg OXUM Hvide Sande 125 RI 450 Perkredes OXUL RingkÃ ¸bing 213 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã Ã Ã ¡Ã Ã Ã ÃÃ  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA ACC 1 Delphin DCDK Accumersiel 176 ACC 2 Emma DCGK Accumersiel 175 ACC 4 Freya DCGU Accumersiel 175 ACC 6 Uranus DCCA Accumersiel 175 ACC 7 Elke DCGN Accumersiel 175 ACC 8 Orion DCFM Accumersiel 184 ACC 10 Komet DCWK Accumersiel 218 ACC 11 Johanne Il Accumersiel 110 ACC 12 Poseidon DCFL Accumersiel 176 ACC 13 Erika DCJD Accumersiel 164 ACC 16 EdelweiÃ  DCPJ Accumersiel 147 AG 8 Eltje Looden DCKC Greetsiel 132 AZ 5 GebrÃ ¼der DCGW Neuharlingersiel 145 BEN 1 Germania DCBG Bensersiel 184 BEN 2 MÃ ¶we DCET Bensersiel 188 19. 12. 90 Official Journal of the European Communities No L 356/9 1 2 3 4 5 BOR 1 Poseidon DCWE Borkum 132 BOR 2 Insulaner DLZN Borkum 183 BRA 7 Merkur III DITL Brake 219 BUS 2 Blume BÃ ¼sum 66 BUS 4 Adler DJIC BÃ ¼sum 110 BUS 6 Daggi DJID BÃ ¼sum 125 BX 765 Damkerort DERT Bremerhaven 221 eux 1 Cuxi DFNB Cuxhaven 104 eux 2 Troll DG4396 Cuxhaven 97 eux 3 Seestern DFJO Cuxhaven 130 eux 6 Heimkehr DEKY Cuxhaven 130 eux 7 EdelweiÃ  DFBO Cuxhaven 162 eux 8 Johanna Neuhaus-Oste 92 DAN 3 Seestern Dangast 68 DIT 1 Berendine DCSY Ditzum 188 DIT 2 AnnÃ ¤us Bruhns DCIC Ditzum 110 DIT 5 Gertje Bruhns DCPE Ditzum 107 DIT 6 Heike DCRE Ditzum 170 DIT 9 Condor DCVS Ditzum 180 DIT 18 Jan Bruhns DETV Ditzum 217 DOR 2 Hoffnung DESX Dorum 161 DOR 4 Saphir DFAX Dorum 216 DOR 5 StÃ ¶r DFAT Dorum 164 DOR 8 Delphin DEUP Dorum 138 DOR 12 Sirius DESC Dorum 165 DOR 13 Dithmarschen DIZM Dorum 125 DOR 15 Else I Dorum 137 DOR 16 Poseidon DFCS Dorum 220 FED 1 Orion DDMP Fedderwardersiel 199 FED 2 Sirius II Fedderwardersiel 147 FED 3 Venus DLIL Fedderwardersiel 217 FED 4 Christine DLIG Fedderwardersiel 180 FED 5 Butjadingen DDHN Fedderwardersiel 183 FED 6 VÃ ¶rut DDDT Fedderwardersiel 93 FED 8 Seerose DDGE Fedderwardersiel 207 FED 9 Bianka DLIX Fedderwardersiel 191 FED 10 EdelweiÃ  DDJB Fedderwardersiel 180 FED 11 Nordstern Fedderwardersiel 93 FRI 1 Saturn DIRJ Friedrichskoog 138 FRI 3 Holsatia DIST Friedrichskoog 151 FRI 7 Polarstern DIRH Friedrichskoog 151 FRI 18 Adler DIQL Friedrichskoog 136 FRI 20 Falke DIQT Friedrichskoog 130 FRI 23 Marschenland DIRK Friedrichskoog 151 FRI 35 Lilli DIRQ Friedrichskoog 107 FRI 36 Heimatland DIUP Friedrichskoog 131 FRI 75 Luise DIJK Friedrichskoog 145 FRI 76 Anneliese DITD Friedrichskoog 151 FRI 86 Sirius DB5381 Friedrichskoog 151 GRE 1 Edde DCSJ Greetsiel 146 GRE 2 Erna DCOH Greetsiel 110 GRE 3 Horizont DCMU Greetsiel 219 GRE 5 Oberon DCIL Greetsiel 216 GRE 6 Albatros DCJJ Greetsiel 145 GRE 7 Emsstrom DCCH Greetsiel 221 GRE 8 Nordsee II DCVF Greetsiel 146 , No L 356/10 Official Journal of the European Communities 19 . 12. 90 1 2 3 4 5 GRE 10 Jan Ysker DDAY Greetsiel 165 GRE 1 1 Korsar DCEJ Greetsiel 184 GRE 12 Condor DCVO Greetsiel 188 GRE 13 Jan Looden DCRA Greetsiel 145 GRE 14 Wangerland DCEQ Greetsiel 184 GRE 15 Zwei GebrÃ ¼der DCEP Greetsiel 206 GRE 16 Angelika DCEV Greetsiel 200 GRE 17 Odysseus DCFP Greetsiel 206 GRE 18 Karl Zink DCVQ Greetsiel 132 GRE 19 Flamingo DCFW Greetsiel 221 GRE 20 Sechs GebrÃ ¼der DCGO Greetsiel 190 GRE 21 Sturmvogel DCGR Greetsiel 140 GRE 22 Frieda Luise DCPU Greetsiel 191 GRE 24 Friedrich Conradi DCVW Greetsiel 221 GRE 25 Delphin DCME Greetsiel 190 GRE 28 VorwÃ ¤rts DCDN Greetsiel 110 GRE 29 Paloma DCEL Greetsiel 219 HAR 1 Gesine Albrecht DCQM Harlesiel 191 HAR 2 Jens Albrecht II Harlesiel 150 HAR 4 Hilde Harlesiel 199 HAR 5 Ruth Albrecht DCMJ Harlesiel 170 HAR 6 Gudrun Albrecht DCCD Harlesiel 217 HAR 8 Christine DCLC Harlesiel 220 HAR 10 Wangerland DCVZ Harlesiel 114 HAR 14 Georg Albrecht DCBU Harlesiel 180 HAR 20 Marion Albrecht DCGF Harlesiel 175 HOO 1 Haye Laurenz DJIS Hooge 136 HOO 3 Nantiane DLYL Hooge 132 HOO 52 Aggi DDAE Hooksiel 199 HOO 53 Jeverland DCEV Hooksiel 180 HOO 61 Samland DDEP Hooksiel 206 HOR 1 Falke DEPJ Horumersiel 110 HUS 2 Heike DJGJ Husum 129 HUS 6 Oland DJFU Husum 85 HUS 7 Gila DDEY Husum 175 HUS 9 EdelweiÃ  DJGC Husum 180 HUS 18 Friesland DJGB Husum 184 HUS 19 Marion DJGF Husum 184 HUS 25 Hildegard DJCH Husum 138 HUS 28 Zukunft DLYQ Husum 165 HUS 33 Freya I DCPF Husum 146 NC 458 Ramona DFNZ Cuxhaven 147 NEU 225 Antares DCVS Neuharlingersiel 184 NEU 226 Keen Tied DCBQ Neuharlingersiel 147 NEU 227 StÃ ¶rtebeker DLYJ Neuharlingersiel 175 NEU 228 Gorch Fock II DCMO Neuharlingersiel 147 NEU 229 Falke DCGQ Neuharlingersiel 147 NEU 230 Polaris DCCX Neuharlingersiel 110 NEU 231 Medusa DCFU Neuharlingersiel 184 NEU 235 Nordlicht Neuharlingersiel 110 NEU 240 Anna I DDFS Neuharlingersiel 135 NEU 241 Liebe Neuharlingersiel 114 NEU 243 Seeschwalbe DFNS Neuharlingersiel 180 NEU 245 Seestern DCKM Neuharlingersiel 180 NEU 319 Nordlicht Neuhaus 138 NOR 201 Roswietha DCDM Norddeich 213 NOR 202 Pirola DCRK Norddeich 184 19. 12. 90 No L 356/11Official Journal of the European Communities 1 2 3 4 5 NOR 203 Sperber DFND Norddeich 169 NOR 205 Anette DCEM Norddeich 165 NOR 206 Neptun DCKS Norddeich 197 NOR 207 Seestern DCJS Norddeich 147 NOR 208 Erika DCHU Norddeich 180 NOR 209 Sirius DCLS Norddeich 96 NOR 210 Hildegard DCMF Norddeich 147 NOR 211 Helga DCPP Norddeich 175 NOR 212 Alwine DCMN Norddeich 92 NOR 223 Nordlicht DCTH Norddeich 110 NOR 224 Nordland DCTA Norddeich 110 NOR 225 Nordmeer DCDB Norddeich 110 NOR 228 Nordstern DCWV Norddeich 185 NOR 230 Nordsee DCKR Norddeich Ã 0 NOR 231 Nordstrom I DCJO Norddeich 219 NOR 232 Nordstrand DCIO Norddeich 110 NOR 236 Seepferdchen DITX Norderney 99 ON 180 Jupiter DLHG Fedderwardersiel 221 PEL 1 Yvonne DJIG Pellworm 184 PEL 2 Annemarie DJFK Pellworm 132 PEL 3 Helene DJDR Pellworm 183 PEL 9 Norderoog DLZC Pellworm 182 POG 2 Jan DCRD Pogum 146 SC 1 Godenwind DJHV BÃ ¼sum 184 SC 2 Stolper Bank II DIVO BÃ ¼sum 221 SC 4 Wattenmeer DITO BÃ ¼sum 184 SC 5 Atlantis DIXG BÃ ¼sum 183 SC 6 Keen Tied DISU BÃ ¼sum 184 SC 7 Seefuchs DIUQ BÃ ¼sum 184 SC 8 Birgit I DIJR BÃ ¼sum 179 SC 14 Maret DJIJ BÃ ¼sum 184 SC 15 Martina DIWD BÃ ¼sum 184 SC 18 Gaby Engel DITV BÃ ¼sum 183 SC 20 Antje MÃ ¶ller DIQJ BÃ ¼sum 169 SC 21 Blauort DDEZ BÃ ¼sum 184 sc 30 Beate Wika DKOV BÃ ¼sum 182 sc 32 Cornelia DIUR BÃ ¼sum 184 sc 33 Melanie B DJGS BÃ ¼sum 184 sc 34 Dithmarschen I DIRV BÃ ¼sum 184 sc 36 Achat DIVU BÃ ¼sum 100 sc 44 Klaus Groth DIUC BÃ ¼sum 184 sc 45 Bussard II DJNR BÃ ¼sum 135 sc 52 Sabine DJHT BÃ ¼sum 184 sc 54 Schwalbe DJHS BÃ ¼sum 162 sc 57 SÃ ¼dwind DJRS BÃ ¼sum 184 sc 58 Oderbank DIXM BÃ ¼sum 221 SCHL 1 Orion SchlÃ ¼ttsiel 55 SD 1 Hornsriff DIZQ Friedrichskoog 184 SD 2 BlinkfÃ ¼r DJFY Friedrichskoog 124 SD 3 Germania DITK Friedrichskoog 184 SD 4 Kerstin DFCQ Friedrichskoog 147 SD 5 Hoffnung DISX Friedrichskoog 140 SD 6 Cap Arcona DIRF Friedrichskoog 184 SD 7 Delphin DIUY Friedrichskoog 184 SD 8 Rugenort DIWK Friedrichskoog 165 SD 9 Dieksand DIRB Friedrichskoog 184 SD 11 Hindenburg DISC Friedrichskoog 184 No L 356/12 Official Journal of the European Communities 19 . 12. 90 1 2 3 4 5 SD 12 Wiking DISE Friedrichskoog 172 SD 13 Antares DITA Friedrichskoog 147 SD 14 Condor DISD Friedrichskoog 159 SD 15 Hanseat DIVW Friedrichskoog 184 SD 16 Polli DIUZ Friedrichskoog 180 SD 18 Atlantik DISR Friedrichskoog 180 SD 19 Albatros DISO Friedrichskoog 182 SD 20 Seerose DISP Friedrichskoog 165 SD 22 Kormoran DITY Friedrichskoog 184 SD 23 Odin I DCWX Friedrichskoog 184 SD 24 Venus DITW Friedrichskoog 182 SD 25 Nordfriesland DLUW Friedrichskoog 153 SD 26 Paloma G DEWG Friedrichskoog 147 SD 28 Teutonia I DIUO Friedrichskoog 181 SD 30 Cormoran DFOC Friedrichskoog 140 SD 31 Utholm DJEE Friedrichskoog 182 SD 32 TÃ ¼mmler DIXU Friedrichskoog 165 SD 33 Marlies DCQD Friedrichskoog 184 SD 34 Keen Tied DDEW Friedrichskoog 146 SD 35 Catja DIQK Friedrichskoog 184 SH 6 Tanja DIUD Heiligenhafen 221 SPI 1 Sonny-Boy DFBI Spieka 114 SPI 2 Skua DERI Spieka 169 SPI 3 MÃ ¶we DCSP Spieka 145 SPI 4 Seehund DERF Spieka 184 SPI 5 Nixe II Spieka 187 SPI 6 Nordstern DFBG Spieka 107 SPI 7 Fahrwohl DD4413 Spieka 132 SPI 10 Jan Janshen Bruhns DCSR Spieka 147 ST 1 Seeburg DJEZ TÃ ¶nning 162 ST 2 Boreas DJBC TÃ ¶nning 184 ST 3 Nordland DJBB TÃ ¶nning 182 ST 5 Friesland DJDU TÃ ¶nning 176 ST 6 Nis Randers DJGV TÃ ¶nning 107 ST 7 Heimatland DLXW TÃ ¶nning 184 ST 8 Sigrid DJEP TÃ ¶nning 184 ST 11 Birgit R. DJDF TÃ ¶nning 184 ST 12 Anja II DJIV TÃ ¶nning 165 ST 17 Tina I DLYX TÃ ¶nning 165 ST 20 Poseidon DJHQ TÃ ¶nning 165 ST 22 Jupiter DD6372 TÃ ¶nning 131 ST 24 Karolin DJIF Ording 99 ST 26 Wega II DJCE TÃ ¶nning 184 ST 28 GlÃ ¼ck Auf DLZP TÃ ¶nning 184 ST 29 Britta DJBR TÃ ¶nning 147 ST 30 Fabian DJMP TÃ ¶nning 213 SU 2 SÃ ¼deroog DJFC Husum 180 su 3 Theodor Storm DJDM Husum 184 su 4 Alk DDBX Husum 162 su 5 Andrea DJIM Husum 184 su 6 OstpreuÃ en DJEL Husum 184 su 7 Holstein DIRM Husum 110 su 8 Heimatland DLZK Husum 184 su 9 Stella Mare DLWN Husum 184 su 12 Marianne DJDS Husum 184 su 13 Fortuna DJEN Husum 88 SW 1 Elfriede DLZV Wyk/FÃ ¶hr 125 SW 2 Claudia DJIO Wyk/FÃ ¶hr 182 H 19. 12. 90 Official Journal of the European Communities No L 356/ 13 1 2 3 4 5 SW 4 Hartje DJGO Wyk/FÃ ¶hr 184 SW 5 Falke I DJDW Wyk/FÃ ¶hr 130 TÃ N 1 Paloma DJET TÃ ¶nning 74 TÃ N 2 Hay l TÃ ¶nning 40 TÃ N 4 Pornstrom DJGD TÃ ¶nning 88 TÃ N 6 Birgit DA7121 TÃ ¶nning 130 TÃ N 32 Capella II DJFS TÃ ¶nning 165 VAR 1 Sturmvogel DDAX Varel 162 VAR 6 Hein Godenwind DDBL Varel 180 VAR 18 Helga Il Varel 109 WIT 1 Christina DIQQ WittdÃ ¼n 124 WIT 12 Nausikaa DDFA WittdÃ ¼n 183 WRE 1 Apollo DFCM Wremen 130 WRE 2 Koralle DFBB Wremen 131 WRE 3 Falke DESJ Wremen 169 WRE 4 Wremen DFAZ Wremen 184 WRE 5 Land Wursten DEQW Wremen 221 WRE 6 Condor DETZ Wremen 110 WRE 7 Seerose DEQX Wremen 138 WRE 9 Neptun DISK Wremen 184 WRE 10 Julia DJHL Wremen 220 FRANCIA / FRANKRIG / FRANKREICH / Ã Ã Ã Ã ÃÃ  / FRANCE / FRANCE / FRANCIA / FRANKRIJK / FRANÃ A NautilusDK 341077L DK 6594450Y DK 779894F Ã ric-Marie-Ange FP 7466 FU 4888 FG 8312 Dunkerque Dunkerque Dunkerque 55 180 162Manootche PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / Ã Ã Ã ¤Ã © Ã §Ã ©Ã ¡Ã Ã £ / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS ARM 46 Prima Cornelia PGVU Arnemuiden 221 BR 7 Res Nova PHAI Oostburg-Breskens 221 BR 19 Adriana Oostburg-Breskens 166 BR 23 Nellie PGEL Oostburg-Breskens 179 BR 25 Marleen PFWA Oostburg-Breskens 221 BR 30 La Esperanza PFMI Oostburg-Breskens 221 BR 35 Broedertrouw PDGH Oostburg-Breskens 221 DZ 3 Alina PCMH Delfzijl 174 DZ 7 Nely PGFS Delfzijl 177 GO 29 Jan Maria PEZI Goedereede-Ouddorp 221 GO 33 De Hinder PDNI Goedereede-Ouddorp 221 GO 52 Elisabeth I Goedereede-Ouddorp 134 HA 13 Wobbegien Harlingen 113 HA 14 Grietje PEKN Harlingen 134 HA 41 Antje II Harlingen 134 HA 50 Zeevalk PIXY Harlingen 166 HA 62 Willem Tjitsche Harlingen 127 HA 75 Elisabeth PDWR Harlingen 221 HD 57 El Vera PDWA Den Helder 221 KG 2 Maris Stella PFWH Kortgene 221 KG 5 Zeearend PIWG Kortgene 221 KG 6 Imantje II Kortgene 221 KG 7 Christina PDKG Kortgene 221 KG 9 Pieternella PGTD Kortgene 221 KW 144 Samenwerking PHIB Katwijk 221 No L 356/ 14 Official Journal of the European Communities 19. 12. 90 1 2 3 4 5 LO 5 Eeltje Jan Ulrum-Lauwersoog 124 LO 20 Zwarte Arend I Ulrum-Lauwersoog 188 NZ 21 Magdalena PFSK Terneuzen 99 OD 3 Jan \ Goedereede-Ouddorp 188 OD 5 Clara Jacoba Goedereede-Ouddorp 221 ST 4 Hoop op Zegen PETO Staveren 188 TH 5 Adriana Maatje PCDG Tholen 221 TH 15 Maria PFOF Tholen 221 TH 36 Isabella PEXR Tholen 221 TH 42 Jacomina Carolina PEYA Tholen 221 TH 61 Johanna Cornelia II Tholen 221 TS 9 Trix PIAZ Terschelling 113 TX 7 De Poolster PDOM Texel 221 TX 25 Everdina II Texel 74 TX 50 Deneb \ Texel 188 UQ 3 Grietje \ Usquert 146 UQ 4 Rottum I Usquert 162 UQ 7 Truus Usquert 184 UQ 16 Atlantis Usquert 147 UQ 17 Greetje Usquert 121 VLI 8 Elisabeth-C PDWP Vlissingen 221 WL 2 Zeester \ Westdongeradeel 106 WL 8 Albatros II Westdongeradeel 92 WL 15 Monte Tjerk \ Westdongeradeel 107 WON 2 Suze PHUN Wonseradeel 220 WON 29 Albertje Il Wonseradeel 136 WON 43 Vaya con Dios PIFI Wonseradeel 113 WON 77 Wietske PIRC Wonseradeel 162 WR 10 PetrinÃ ¤ PGSD Wieringen 188 WR 15 Pieter Cornelis PIXD Wieringen 220 WR 16 Catharina Judit Wieringen 71 WR 20 Elisabeth PDXH Wieringen 221 WR 21 Jente Wieringen 184 WR 22 Barend Jan PCYC Wieringen 221 WR 34 Leendert Jan PFNU Wieringen 221 WR 54 Cornelis Nan Wieringen 221 WR 57 Jacoba \ Wieringen 220 WR 71 Marry An PFVJ Wieringen 220 WR 75 Sandra Petra PHIG Wieringen 177 WR 77 Ananjah Conzelo PCQZ Wieringen 188 WR 88 Rana PGYN Wieringen 184 WR 98 Else Jeanette PDXK Wieringen 177 WR 102 Limanda PFOV Wieringen 118 WR 106 Alida Catherina I-I Wieringen 134 WR 107 Jannie Diana PFAE Wieringen 118 WR 108 Stella Maris PHTG Wieringen 221 WR 128 Concordia PDJQ Wieringen 221 WR 213 Simone PHMP Wieringen 221 WR 244 Texelstroom PHXZ Wieringen 174 YE 52 Adriana PCEB Reimerswaal-Yerseke 221 YE 138 Maatje Helena PFSB Reimerswaal-Yerseke 221 YE 139 Elisabeth PDXB Reimerswaal-Yerseke 221 ZK 11 Hoop op Zegen Ulrum-Zoutkamp 134 ZK 18 Levenslang Ulrum-Zoutkamp 138 ZK 23 Wilhelmina PIOU Ulrum-Zoutkamp 173 ZK 33 Reitdiep II Ulrum-Zoutkamp 132 ZK 35 Zeester \ Ulrum-Zoutkamp 136